Citation Nr: 1102578	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim for service connection for organic brain syndrome, 
as a residual of head injury.

2.  Entitlement to service connection for organic brain syndrome, 
as a residual of head injury, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2010 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a 
head injury was previously denied in a rating decision that was 
dated in May 1950.  An application to reopen the Veteran's claim 
was denied in an August 1956 rating decision.  A second 
application to reopen the Veteran's claim was denied in a 
February 1972 rating decision.  The Veteran was notified of these 
decisions and his appellate rights, but he did not perfect a 
timely appeal from any of them.

2.  The evidence received since the February 1972 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
organic brain syndrome, residuals of head injury.

3.  The evidence does not show that it is at least as likely as 
not that the Veteran presently has any residuals of a head injury 
that was incurred in service.  


CONCLUSIONS OF LAW

1. The RO's rating decisions in May 1950, August 1956, and 
February 1972 denying service connection for residuals of a head 
injury are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for organic brain syndrome, residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  Organic brain syndrome as a residual of a head injury was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159 (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in October 2008 that 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim.  The letter also explained that the 
Veteran's claim was previously denied because no evidence of an 
intracranial injury was shown at the Veteran's separation 
examination.  The letter explained the new and material evidence 
standard necessary in order for the Veteran's claim to be 
reopened.  The letter also set forth what the evidence needed to 
show in order to establish service connection for a claimed 
disability, and explained the general manner whereby VA assigns 
ratings and effective dates for service connected disabilities.  
The Board finds that the duty to assist has been met. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, private 
treatment records, and a transcript of the Veteran's testimony at 
the September 2010 hearing.  The Board acknowledges the Veteran's 
contention that his service treatment records are incomplete; 
however, the records contain entries throughout the Veteran's 
period of service and they appear complete on their face.  Social 
Security Disability records are not associated with the claims 
file because the Social Security Administration (SSA) responded 
to VA's records request by noting that the Veteran's SSA 
disability records were destroyed. 

The Board notes that the Veteran submitted releases in January 
2010 to enable VA to obtain records from the Naval Hospital in 
Philadelphia, Pennsylvania where the Veteran indicated that he 
sought treatment in 1947 and an Army Hospital in Brooklyn, New 
York where the Veteran claimed that he received a spinal tap in 
the 1950s, and records were not subsequently obtained from those 
facilities.  However, a review of the claims file indicates that 
VA previously sought to obtain records from the Philadelphia 
Naval Hospital in 1971 and was informed that the facility had no 
record that the Veteran was hospitalized there.  Additionally, a 
review of the record reflects that the Veteran's spinal tap that 
was performed in 1956 was actually performed at a VA Hospital in 
Brooklyn, New York, and not an Army hospital.  Records associated 
with the Veteran's 1956 VA hospitalization are in the claims 
file.  Therefore, the Board finds that no additional development 
is necessary based on the Veteran's submission of these releases 
in January 2010.

The Veteran was also afforded a VA examination in this case.  The 
Board acknowledges that at his hearing the Veteran alleged that 
this examination, which took place in December 2009, was 
inadequate because the examiner did not ask the Veteran 
sufficient questions and, in the Veteran's opinion, did not 
carefully review documentation associated with his case.  
However, a review of the report of examination reflects that the 
examiner reviewed the claims file and comprehensively examined 
the Veteran in connection with this claim.  The report of 
examination reflects that, in addition to conducting a physical 
examination, the examiner asked the Veteran about his medical 
history and, additionally, asked a relative of the Veteran for 
additional information about the Veteran's medical history.  The 
Veteran and his family member were unable to provide much 
information about the Veteran's health prior to an injury that 
occurred in 1971.  The Board concludes that the December 2009 VA 
examination was adequate for rating purposes.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.



II. New and Material Evidence

In a May 1950 rating decision the RO denied service connection 
for an intracranial injury because the Veteran was not shown to 
have any residuals of a head injury at the time of his discharge 
from the service.  The Veteran was again denied service 
connection for residuals of a head injury in August 1956, after 
the Veteran was hospitalized for advanced pulmonary tuberculosis.  
The RO denied service connection because while an intracranial 
injury was diagnosed, no positive findings were shown and the 
Veteran's service treatment records did not reflect any residuals 
of an in-service head injury.  In a February 1972 rating 
decision, the RO declined to reopen the Veteran's claim for 
service connection for residuals of his head injury because the 
fractured skull claimed by the Veteran was not shown by the 
evidence of record.  The Veteran did not timely perfect an appeal 
from any of these decisions.  Therefore, the Board must first 
ascertain in this case whether new and material evidence has been 
received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In this case, evidence received since the most recent prior 
denial of the Veteran's claim in February 1972 includes more 
recent VA treatment records, a December 2009 VA examination 
report, and the Veteran's testimony at the September 2010 
hearing.  At his hearing, the Veteran testified that he hit his 
head in an automobile accident that occurred during his service 
somewhere in the South Pacific.  The Veteran reported that after 
this incident he had problems with memory lapses and passing out 
and falling.  The Veteran denied hitting his head on any other 
occasion.  He also testified that he had headaches, difficulty 
hearing on one side, and feelings of depression and anxiety after 
the accident.  

The Veteran's testimony as to the continuity of his symptoms is 
new, because it was not of record at the time of the February 
1972 denial of his claim.  It is material because the Veteran's 
testimony of an in-service injury and symptoms that onset after 
that injury and continued to the present time presents a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for organic brain syndrome, residuals of a 
head injury.

The Veteran's claim having been reopened, the Board finds that it 
is appropriate to decide the case on the merits at this time.  
The Board notes that the RO considered the Veteran's claim on the 
merits in a December 2009 supplemental statement of the case 
(SSOC), so there is no prejudice to the Veteran in proceeding to 
a final disposition of the issue on a de novo basis at this time.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service connection

The Veteran contends that he has organic brain syndrome as a 
result of an in-service head injury.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including organic 
diseases of the nervous system, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

At his September 2010 hearing, the Veteran testified that he was 
in a motor vehicle accident in 1946 when he hit his head.  The 
Veteran contended that he was unconscious for a day and woke up 
in the hospital.  This occurred somewhere in the South Pacific.  
His head hurt at that time.  After the accident he had lapses of 
memory and times when he would pass out.  He had some facial 
paralysis on the left side.  He had headaches and hearing loss on 
one side.  He felt depressed because it was hard taking care of 
his family after the accident.  He testified that these symptoms 
onset after the accident and continued to the present time.

The Veteran's service treatment records, while complete on their 
face, do not document that the Veteran was involved in a car 
accident in which he hit his head.  They do show that the Veteran 
was treated after he was hit in the head and knocked unconscious 
for 15 minutes after he was in a fight in December 1944.  Notes 
reflect that the Veteran later reported that he went to bed at 
the normal time and woke up in the dispensary.  He did not 
remember the fight.  He had several abrasions on his forehead and 
his left mandible was tender at the jaw line.  A neurological 
examination was negative, Babinski's was negative, and Romberg 
was negative.  X-rays of the skull and mandible were negative. 

The Veteran was diagnosed with an intracranial injury at that 
time.  However, no head injuries or residuals of head injuries 
were noted at the Veteran's discharge physical examination in May 
1946.  The neurological portion of this examination was normal, 
and the Veteran denied having venereal disease. 

The Veteran was hospitalized for pulmonary tuberculosis from 
March to July 1956.  The Veteran had a dizzy spell when he fell 
to the floor in what was thought to be a petit mal seizure and a 
spinal tap was done as a result of this.  This was atraumatic and 
no cells were found.  An x-ray of the skull was normal.  The 
Veteran was diagnosed with idiopathic epilepsy and cerebral lues 
during this hospitalization.  

Notably, the Veteran told a social worker during this 
hospitalization that he had never been hospitalized in service 
except for malaria. 

It was also noted during this hospitalization that the Veteran 
would periodically become agitated and disturbed by some incident 
on the ward and on several occasions became so upset that he 
precipitated fainting or black-out spells.  However, neurological 
review failed to reveal any serious organic damage.  The Veteran 
was noted to be preoccupied with this symptom and indicated that 
he believed that it was somehow related to his military service.

The Veteran was again hospitalized in September 1971 with a 
diagnosis of hemorrhagic otitis externa and sensory nerve hearing 
loss.  Secondary diagnoses were an old temporal bone fracture and 
a seizure disorder secondary to the old temporal bone fracture. 

At the time of his admission to the hospital, the Veteran 
presented to the ear, nose, and throat clinic complaining of a 
bloody left ear.  He could not remember his name, but he 
remembered striking his head on a table.  He related that 
occasionally he passed out or "blacked out" or suffered a 
seizure disorder for which he was at one time on medication which 
he was no longer taking.  He claimed that he had a history of 
pain and bleeding in his left ear since 1945 when he claimed that 
he jumped into a foxhole and hit the side of his head during a 
bombing raid.  

A physical examination of the left ear drum was conducted and 
believed to be hemorrhagic middle ear, secondary to basilar skull 
fracture.  Hearing was gone in the Veteran's left ear.  Motor 
function seemed to be okay.  A sensory defect was noted to be 
left hemiparesis.  The Veteran had a clouded mental status and 
was amnesic to his name and date. There were no localizing signs. 
The Babinski on the left was not present.  The Veteran's 
extraocular muscles were perfectly working.  Fundi were not 
visualized at that time but upon a later examination were noted 
to be normal. 

The Veteran was admitted to the hospital to rule out a basilar 
skull fracture.  From time to time his mental status would 
improve and he would be completely lucid.  He was able to 
ambulate at those times and his left hemisensory defect was noted 
to be better.  The Veteran had a severe mixed impairment of the 
speech frequencies in the left ear that was mostly sensorineural 
impairment.  The ear was cleaned up gradually using drops and 
gradually aspirating the material which was found in it.  There 
was no disease found at this time.  He was discharged to be 
followed in the ear, nose, and throat clinic and given 
medications to treat seizures prophylacticly until he could 
follow up with neurology.  

The Veteran was readmitted to the hospital in October 1971 with a 
history of seizures and headaches.  His old tuberculosis was 
discovered and he was transferred to the NP-TB service for 
treatment of that. A perforation of the left eardrum was found 
and the Veteran agreed to a tympanoplasty to treat that.  At that 
time, the Veteran reported that he was in a car accident in 1945 
at which time he injured his back and spent one month in 
traction.  It was noted that "epilepsy" was first observed in 
1956 at the Brooklyn VA hospital and was felt to have resulted 
from lues.  The Veteran refused a spinal tap and was transferred 
for correction of the perforation of his left tympanic membrane 
in January 1972.  The tympanoplasty was performed without 
complication in January 1972.

VA treatment records reflect that the Veteran continued to 
complain of dizziness to the present time.

The Veteran was afforded a VA examination in November 2009.  At 
that time, the examiner noted the Veteran's history of being 
unconscious for 15 minutes in service after an accident.  After 
regaining consciousness, he had some vomiting.  Within one week, 
his mental status was normal and he continued his Navy tour of 
duty until 1946 when he was discharged.  

The Veteran was unable to provide a history to the examiner.  The 
examiner noted that there was very little information in the 
claims file concerning the time between 1946 and 1971, but in 
1971 the Veteran had an acute hemorrhagic external otitis and had 
some epileptic seizures associated with the acute illness, at 
least.  The examiner noted that while someone attributed the 
external hemorrhagic otitis to head trauma, this was a most 
unlikely circumstance unless there was head trauma acutely 
leading to the acute hemorrhagic otitis, but that seemed 
doubtful.  Further, in that evaluation organic brain syndrome was 
stated to be attributable to trauma.  However, the examiner could 
not find any antecedent information suggesting that the Veteran 
experienced an organic brain syndrome prior to 1971.

The examiner obtained further history from the Veteran's relative 
who accompanied him to the examination, but she did not have any 
information about the Veteran's physical or mental health between 
1946 and 1971.

The Veteran reported that he never worked because he had back 
pain ever since the military.  In reviewing the check list of 
symptoms for traumatic brain injury, the Veteran reported that he 
had headaches around his ear and had them for a long time.  He 
was unable to say anything more about the headaches, or whether 
they preexisted the 1971 acute ear infection.  With all of the 
other symptoms, the Veteran reported a positive response.

Upon examination, the Veteran was not oriented.  He could not 
spell the word "world" forward or backwards.  He could not 
subtract 7 from 100.  He reported that he never heard proverbs or 
idioms and had no idea what it would mean if he heard "what goes 
around, comes around."  The cranial nerve examination 
demonstrated an absence of teeth but otherwise no significant 
abnormality was present.  The Veteran heard conversational voice 
without difficulty.  The motor system demonstrated no muscle 
atrophy or focal weakness.  The Veteran walked with a cane for 
support.  Tendon reflexes were present at the knees and in the 
upper extremities but ankle jerks were absent.

The examiner diagnosed dementia likely of the Alzheimer's type.  
There was no definite evidence of any residual of a traumatic 
brain injury occurring in 1946.  For this reason, it was not 
possible to identify which symptoms were due to traumatic brain 
injury and which were the result of ongoing dementia.  

The evidence does not show that it is at least as likely as not 
that the Veteran currently has organic brain syndrome as a result 
of his in-service head injury.  The Veteran's neurological status 
was examined shortly after the in-service incident, described by 
the Veteran as the result of a car accident but by his service 
treatment records as the result of a fight.  No neurological 
deficits were then present and x-rays of the skull were then 
normal.  Despite the Veteran's contention that he experienced 
headaches, blackouts, and dizzy spells since his in-service head 
injury, these are not recorded in the Veteran's service treatment 
records at any time throughout the remainder of his period of 
service, and his separation examination was normal.  The Board 
notes that while the Veteran is competent to report his symptoms, 
his testimony is not credible in that he continued to serve in 
the Navy for approximately 2 years after his head injury.  If he 
in fact was experiencing serious symptoms such as black outs, 
which would have significantly interfered with his duty 
performance, he would have needed to seek treatment for this at 
some time during the remainder of his period of service and this 
would be recorded in his service treatment records.  Moreover, if 
the Veteran had been experiencing these symptoms at the time of 
his discharge, they would most likely have been documented on his 
separation examination.  

The first evidence of treatment for seizures was in 1956, 
approximately 10 years after service.  The Veteran did not report 
any prior history of seizures at that time, further indicating 
that this was the first time that such symptoms occurred.  At 
that time, the Veteran's seizures were diagnosed as idiopathic 
epilepsy and the Veteran was also diagnosed with cerebral lues, a 
disease which was not shown in service.  In fact, the Veteran 
denied a history of venereal disease at the discharge 
examination.  There was no report of any symptoms associated with 
organic brain syndrome until 1971, when the Veteran presented 
with acute hemorrhagic otitis.  This was approximately 25 years 
after his service.  

Moreover, upon recent VA examination, the examiner determined 
that there was no definite indication of any residual of a 
traumatic brain injury that occurred during the Veteran's 
service.  Rather, he attributed the Veteran's current symptoms to 
age-related dementia, most likely of the Alzheimer's type.  While 
the Veteran contends that he does not have dementia and that his 
symptoms are due to his in-service head injury, he does not have 
the requisite medical expertise to diagnose a neurological 
disorder or to relate it to an incident that took place nearly 65 
years earlier.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

New and material evidence has been submitted to reopen a claim 
for service connection for organic brain syndrome as a residual 
of a head trauma; to this extent, the appeal is granted.  

Entitlement to service connection for organic brain syndrome as a 
residual of head trauma on a de novo basis is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


